Henry Hayward, possessed of divers slaves and other estate, by his last will, inter alias, devised the guardianship of his children to his wife, and left five slaves to work, and maintain his wife and children, besides the profits of the estate he had left them ; and died without making any other disposition of these five slaves ; leaving Henry, his eldest son, who, dying before his mother, devised die slaves to the defendants, who after his mother’s death recovered them in an action at law, and now a hill is brought by tire younger children of the first testator, for a share of the value of the said slaves. For the .plaintiff, it was insisted, that by the act of the 4 Ann. 23. they were entitled to a share of the value, their father being intestate as to these slaves. For the defendants, it was said, that there was an exception in the act of die widow’s dower, the value of which was not to be .devised among the younger children, and that these slaves were intended by the testator in lieu of the widow’s dower, and therefore not to be divided.
And of that opinion was the whole Court.
Reported by Edward Barrada!!, Esq.